Case 1:20-cv-02809-LAK Document 52-1 Filed 06/29/20 Page 1 of 3




            Exhibit 1
             Case 1:20-cv-02809-LAK Document 52-1 Filed 06/29/20 Page 2 of 3

                                                                                 Government of Puerto Rico
                                                                                   Department of State

                                                                              Transaction Date: 06-Jun-2020
                                                                                   Register No: 444956
                                                                                   Order No: 1780238




                                               Government of Puerto Rico
                     Certificate of Formation of a Limited Liability Company
Article I - Limited Liability Company Name
The name of the Domestic Limited Liability Company is: TOKEN FUND I LLC
Desired term for the entity name is: LLC
Article II - Principal Office and Resident Agent
Its principal office in the Government of Puerto Rico will be located at:
Street Address                 5245 Ave Isla Verde, Suite 302, CAROLINA, PR, 00979
Mailing Address                5245 Ave Isla Verde, Suite 302, CAROLINA, PR, 00979
Phone                          (650) 954-6857

The name, street and mailing address of the Resident Agent in charge of said office is:
Name                           Pogodin, Pavel
Street Address                 5245 Ave Isla Verde, Suite 302, CAROLINA, PR, 00979
Mailing Address                5245 Ave Isla Verde, Suite 302, CAROLINA, PR, 00979
Email                          pp@consensuslaw.io
Phone                          (650) 469-3750

Article III - Nature of Business
This is a For Profit entity whose nature of business or purpose is as follows:
The company will engage in any and all lawful activity or business for which a Limited Liability
Company may be organized under Chapter XIX of the Puerto Rico General Corporation Law of
2009, as amended from time to time.




Article IV - Authorized Persons
The name, street and mailing address of each Authorized Person is as follows:
Name                           Pogodin, Pavel
Street Address                 5245 Ave Isla Verde, Suite 302, CAROLINA, PR, 00979
Mailing Address                5245 Ave Isla Verde, Suite 302, CAROLINA, PR, 00979
Email                          pp@consensuslaw.io



Article V - Administrators
Faculties will not end by presenting this Certificate.



 Certificate of Formation of a Limited Liability Company                                           Page   1   of 2
             Case 1:20-cv-02809-LAK Document 52-1 Filed 06/29/20 Page 3 of 3
 TOKEN FUND I LLC                                                                  Domestic Limited Liability Company




Article VI - Terms of Existence

The term of existence of this entity will be: Perpetual
The date from which the entity will be effective is: 06-Jun-2020

Supporting Documents
Document                                                           Date Issued


STATEMENT UNDER PENALTY OF PERJURY
IN WITNESS WHEREOF, I/We Pogodin, Pavel, the undersigned, for the purpose of forming a limited
liability company pursuant to the laws of Puerto Rico, hereby swear that the facts herein stated are true.
This 6th day of June, 2020.




 Certificate of Formation of a Limited Liability Company                                           Page   2   of 2
